Citation Nr: 1826900	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-25 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for bilateral hearing loss.  

2.  Entitlement to service connection for cervical spine condition, to include as secondary to service-connected concussion.  

3.  Entitlement to service connection for radiculopathy/peripheral neuropathy of the right upper extremity.  

4.  Entitlement to service connection for radiculopathy/peripheral neuropathy of the left upper extremity.  

5.  Entitlement to a disability rating greater than 20 percent for diabetes mellitus type II.  

6.  Whether the severance of service connection for diabetes mellitus type II, effective September 1, 2016, was proper.  

7.  Whether the severance of service connection for peripheral neuropathy of the left lower extremity effective September 1, 2016, was proper. 

8.  Whether the severance of service connection for peripheral neuropathy of the right lower extremity effective September 1, 2016, was proper.  

9.  Entitlement to service connection for migraines, to include as secondary to a service-connected concussion.  

10.  Entitlement to service connection for erectile dysfunction.  

11.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from August 1971 to November 1972.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) RO in St. Petersburg, Florida and a November 2013 rating decision issued by the Department of Veterans Affairs (VA) RO in Louisville, Kentucky.  

The Board notes that a TDIU under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

The Veteran was scheduled for a DRO hearing February 2017.  The Veteran, through his agent, withdrew his request in correspondence dated in January 2017.  

The issues of entitlement to service connection for a cervical spine condition, peripheral neuropathy of the upper extremities, migraines, and erectile dysfunction; an increased rating for diabetes mellitus; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A November 2011 VA rating decision denied the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability.  He did not submit a notice of disagreement or submit new and material evidence within one year of its promulgation.  

2.  The evidence received since the November 2011 VA rating decision regarding the Veteran's bilateral hearing loss is cumulative or redundant and does not raise the possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the November 2011 rating decision that denied service connection for bilateral hearing loss, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his agent have raised any issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 135 9, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

In November 2011, the RO denied the Veteran's claim for service connection for bilateral hearing loss finding that there was no evidence showing bilateral hearing loss meeting the VA regulatory threshold for being a disability.  In a statement dated November 20, 2012 and received by VA on November 27, 2012, the Veteran's agent disagreed with the November 4, 2011 denial of service connection for bilateral hearing loss.  As it was filed more than one year after the promulgation of the November 4, 2011 rating decision, it is not a timely Notice of Disagreement.  The Veteran also did not submit new and material evidence within one year of its promulgation.  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the November 2011 rating decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C. § 7104(b) (2012); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  38 U.S.C. § 5108 (2012).  

New evidence means existing evidence not previously submitted to agency decision makers.  Evidence that is merely cumulative of other evidence in the record could not be new and material even if that evidence were not previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

Since November 2011, additional lay evidence has been received.  However, the Veteran has not provided probative evidence showing bilateral hearing loss that meets VA's regulations to be considered a disability.  

In a November 20, 2012 statement, the Veteran's agent contends that the November 2011 rating examiner misinterpreted the March 2011 VA audiologist's opinion, finding no hearing loss per VA regulation.  The agent asserted that "[a] veteran who is  service connected for bilateral hearing loss becomes eligible for hearing aids (even if that hearing loss is rated at 0 [percent]).  Please review the decision and grant an appropriate rating for the bilateral hearing loss."  The agent appears to confuse eligibility for service connection with an increased rating claim.  In this case, even though the VA examiner in March 2011 determined that the Veteran had hearing loss that was as least as likely as not related to service, there is a threshold consideration that must be made.  Before service connection can be granted, the Veteran's level of hearing loss must first meet a regulatory threshold of severity.  

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

At the March 2011 VA examination, the Veteran's audiogram results were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
10
25
LEFT
35
20
25
15
25

His word recognition score using the Maryland CNC test was 96 percent in each ear.  The Veteran's audiogram results did not reveal a hearing loss disability pursuant to 38 C.F.R. § 3.385.  Therefore, the Veteran's agent's argument is not new and material evidence.  

As evidence has not been received to show that the Veteran's hearing loss meets the regulatory threshold to be considered a disability for VA purposes, the record contains no new and material evidence sufficient to reopen the claim for bilateral hearing loss.  The claim is not reopened.  38 U.S.C. § 5108 (2012).  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As no new and material evidence has been submitted, the claim for service connection for bilateral hearing loss is not reopened.  


REMAND

In a March 2016 rating decision, the AOJ denied service connection for migraines and erectile dysfunction.  In May 2016, the Veteran's agent filed a timely Notice of Disagreement (NOD) with regard to these issues.  In a June 2016 rating decision, the RO severed service connection for diabetes type II and peripheral neuropathy of both lower extremities, effective September 1, 2016.  The Veteran filed a timely NOD in October 2016.  The AOJ has not issued a Statement of the Case (SOC) with regard to these issues.  These claims must be remanded to the AOJ for the issuance of a SOC.  38 C.F.R. §19.9 (c) (2017); Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Board emphasizes that the Veteran must perfect his appeal to obtain appellate review.  38 U.S.C. § 7105 (2012); 38 C.F.R.  §§ 20.200, 20.201, 20.202 (2017).  

The outcome of the claim for an increased rating for diabetes mellitus is inextricably intertwined with the issue of whether the severance of service connection is proper.  Therefore it is remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991); Tyrues v. Shinseki, 23 Vet. App. 166 (2009).  "A retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection."  38 C.F.R.  § 3.400(o) (2017).  Therefore, the increased rating claim may not be addressed until the issue of the propriety of the severance of service connection is settled.  

With regard to his cervical spine and peripheral neuropathy/radiculopathy of the upper extremities, VA must provide a VA medical examination when there is (1) competent evidence of current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  Id., at 83.  

The Veteran contends that he has a cervical spine condition secondary to his service-connected concussion.  The evidence of record shows that the Veteran was diagnosed with C8/T1 radiculopathy in August 2001.  During a March 2009 PTSD consultation, the examiner noted the Veteran had a diagnosis of cervical radiculopathy.  Further, the SSA medical reports revealed that the Veteran complained of pain in his upper extremities.  Additionally, the evidence is conflicting with regard to whether the Veteran has radiculopathy or neuropathy of the upper extremities.  He has been diagnosed with cervical radiculopathy, but records from March 2011 specifically state that there is no radiculopathy of the upper extremities.  The record does not indicate whether the Veteran's diagnosed cervical radiculopathy resolved.  The evidence of record is not sufficient to decide the calm.  A VA examination is needed.   

The issue of entitlement to a TDIU is also inextricably intertwined with the other remanded issues.  

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of (1) entitlement to service connection for erectile dysfunction; (2) entitlement to service connection for migraines; (3) severance of service connection for diabetes mellitus; (4) severance of service connection for peripheral neuropathy of the lower extremities.  

2.  Schedule the Veteran for a VA examination by an appropriate examiner to address the nature and etiology of cervical spine condition and his claimed radiculopathy/neuropathy of the upper extremities.  A copy of this remand must be made available to the examiner in conjunction with the examination.  

After examination and review of the record, the examiner provide opinions as to the following:  

a.  Whether it is at least as likely as not (50 percent or greater) that the Veteran's current cervical spine condition is caused by his service-connected concussion.  

b.  Whether it is at least as likely as not that the Veteran's cervical spine condition was aggravated beyond the natural progress of the disease by his service-connected concussion.  

c.  Whether it is at least as likely as not that the Veteran's cervical spine disability was incurred in service or was caused by any incident therein, during his period of active duty service.  

The examiner must also determine whether the Veteran has radiculopathy or neuropathy of the upper extremities.  Although an independent review of the claims file is required, the examiner's attention is drawn to the following:

a. An August 2001 record noting C8-T1 radiculopathy.

b. A March 2009 PTSD consult noting a diagnosis of cervical radiculopathy.

c. A March 2011 record stating that radiculopathy of the upper extremities was not present.  

If radiculopathy or neuropathy of the upper extremities is diagnosed, the examiner must provide opinions as to the following:

a. Whether it is at least as likely as not that the Veteran's radiculopathy/neuropathy of the upper extremities was incurred in service or was caused by any incident therein, during his period of active duty service.  

b. If and only if the examiner determines that a cervical spine disability is related to service or to the service-connected concussion, determine whether it is at least as likely as not that the Veteran's radiculopathy/neuropathy of the upper extremities is caused by his service-connected concussion.  

c.  If and only if the examiner determines that a cervical spine disability is related to service or to the service-connected concussion, determine whether it is at least as likely as not that the Veteran's radiculopathy/neuropathy of the upper extremities was aggravated beyond the natural progress of the disease by his service-connected concussion.  

The examiner must provide a complete rationale for any opinion provided.  If the examiner is unable to provide the requested information without resort to undue speculation, then he or she must explain why.  

3. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


